DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Rejections pending since the Office Action mailed on April 15, 2021

All of the rejections under 35 U.S.C. 112 (b) are withdrawn.

All of the rejections under 35 U.S.C. 103 are withdrawn, but have been rewritten in light of the recent Amendment.



Response to Arguments

Applicant's arguments filed July 01, 2021 have been fully considered but they are not persuasive.  Applicant argues,

    PNG
    media_image1.png
    260
    713
    media_image1.png
    Greyscale

	See page 10 of the latest Amendment.
The Examiner respectfully disagrees.  As a first matter, the Examiner does not rely on Araya for the specified relation, but only for storing gas sensor information, such as “internal resistance (element impendence) of the gas sensor in the information code . . . .”:

    PNG
    media_image2.png
    385
    1167
    media_image2.png
    Greyscale

 See Araya paragraph and the previous Office Action, page 19). 
It is Yamashita, the base reference of the rejections under 35 U.S.C. 103, that already clearly implicitly discloses ‘ "a relation between a change in temperature of the detection element section and a change in internal resistance of the detection element section between the pair of electrodes," as recited in claim 1 . . . .’:

    PNG
    media_image3.png
    402
    711
    media_image3.png
    Greyscale

	Yamashita Figure 5.

    PNG
    media_image4.png
    80
    454
    media_image4.png
    Greyscale

	See Yamashita col. 7:11-14.
Indeed, knowledge of this relation is critical to the invention of Yamashita as the primary purpose of the invention of Yamashita is accurate control of the activation temperature of the gas sensor through feedback control of the heater duty cycle based on the sensing element temperature as a function of impedance:

    PNG
    media_image5.png
    289
    512
    media_image5.png
    Greyscale



			
    PNG
    media_image6.png
    157
    419
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    432
    440
    media_image7.png
    Greyscale

				See col. 7:60 – col. 8:24.
	Last, the Examiner would like to add that Araya does in fact strongly suggest, if not imply, the claimed relation –

    PNG
    media_image8.png
    384
    491
    media_image8.png
    Greyscale

	
	Thus, Applicant’s arguments against the prior art rejections based on Yamashita and Araya are not persuasive.







Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims 1-3 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al. US 5,852,228 (hereafter “Yamashita”) in view of Araya et al. US 2007/0187240 A1 (hereafter “Araya”).

Addressing claim 1, Yamashita discloses a temperature control apparatus for controlling temperature of a gas sensor (see the Abstract) including a detection element section (32; col. 4:27) and a heater (33;col. 4:28) for heating the detection element section (Figure 2), the detection element section including a solid electrolyte body (34, col. 4:37) and a pair of electrodes (36, 37) disposed on the solid electrolyte body (Figure 2 and col. 4:35-40),
wherein the temperature control apparatus comprises: 
a memory configured to store a relational expression which represents a relation between the temperature and internal resistance of the detection element section (for this see Figure 3, noting therein element 48b, “MEM.” col. 6:29-33; Figure 5 and 
col. 7:11-14); 
48a, “CPU”; col. 6:29-33; col. 7:38-39 and col. 8:17); and 
to control energization of the heater based on the relational expression and the internal resistance detected by the processor (this energization control is implied by 
col. 8:3-24).
	Yamashita, though, does not disclose “wherein the gas sensor has an information code in which inherent characteristic information is recorded, the inherent characteristic information being information specific to the detection element section and which allows setting a relation between a change in temperature of the detection element section and a change in internal resistance of the detection element section between the pair of electrodes, . . .” and so also does not disclose that the  “memory [is] for storing a relational expression which represents a relation between the temperature and internal resistance of the detection element section and is set based on the inherent characteristic information; . . . .[italicizing by the Examiner]”
	Araya discloses a solid electrolyte gas sensor comprising a record section in which inherent characteristic information is recorded in an information code, the inherent characteristic information being information specific to the detection element section.  See the title, Abstract, Figure 1, and paragraphs [0005], [0011], [0012], [0037].
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to provide an information code as taught by Araya for the gas sensor of Yamashita because as taught by Araya 

    PNG
    media_image9.png
    171
    449
    media_image9.png
    Greyscale


          
    PNG
    media_image10.png
    266
    468
    media_image10.png
    Greyscale


	As for the information code allowing to set a relation between a change in temperature of the detection element section and a change in internal resistance of the detection element section between the pair of electrodes, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to do so because as already discussed Yamashita already implicitly discloses storing such a relation and, moreover, Araya states,
		
    PNG
    media_image11.png
    123
    467
    media_image11.png
    Greyscale




    PNG
    media_image12.png
    185
    404
    media_image12.png
    Greyscale

As for the processor being further configured to obtain a target resistance based on the inherent characteristic information read by the information code reader, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to further provide programing for such a task to the processer so that heater control duty cycle as disclosed by Yamashita can be calculated (see again Yamashita col. 8:3-24).



Addressing claim 3, as for the memory further configured as claimed, as best understood by the Examiner, this could simply be having the computer memory of Yamashita storing the measured internal resistance of the detection element section.  Such information from the information code would need to be stored in memory (Yamashita 48b) as it is needed by  the CPU 48a, which uses measured internal resistance to calculate the heater control duty cycle (see again Yamashita col. 8:3-24).     



Addressing claim 5, for the additional limitations of this claim consider Yamashita Figure 6, which shows a plot of internal resistance of the detection element section versus temperature of the detection element section. One of ordinary skill in the art at the time of the effective filing date of the application would recognize that the curved line in the plot is the result of best-fitting a line to a number of measurement data points.  Any two such data points is being construed by the Examiner a claimed first correspondence information and a second correspondence information.   


Addressing claim 6, Yamashita discloses a temperature control method for controlling temperature of a gas sensor (see the Abstract) including a detection element section (32; col. 4:27) and a heater (33;col. 4:28) for heating the detection element section (Figure 2), the detection element section including a solid electrolyte body (34, col. 4:37) and a pair of electrodes (36, 37) disposed on the solid electrolyte body 
(Figure 2 and col. 4:35-40),
wherein the temperature control method comprises: 

a control step of detecting the internal resistance of the detection element section using an processor and controlling energization of the heater using an energization control section based on the relational expression and the internal resistance detected by the processor (for this processor see Figure 2, noting therein element 48a, “CPU”; col. 6:29-33; and col. 8:3-24 together with col. 7:38-39 and col. 8:17); and 
	Yamashita, though, does not disclose “wherein the gas sensor has an information code in which inherent characteristic information is recorded, the inherent characteristic information being information specific to the detection element section and which allows setting a relation between a change in temperature of the detection element section and a change in internal resistance of the detection element section between the pair of electrodes, . . .” and so also does not disclose “a reading step of reading the inherent characteristic information recorded in the information code using an information reader; . . . .[italicizing by the Examiner]”
	Araya discloses a solid electrolyte gas sensor comprising a record section in which inherent characteristic information is recorded in an information code, the inherent characteristic information being information specific to the detection element section, and the gas sensor also including an information code reader (24) for reading the information code .  See the title, Abstract, Figure 1, and paragraphs [0005], [0011], [0012], [0015],  [0037], and [0068].

	
    PNG
    media_image9.png
    171
    449
    media_image9.png
    Greyscale


          
    PNG
    media_image10.png
    266
    468
    media_image10.png
    Greyscale


	As for the information code allowing to set a relation between a change in temperature of the detection element section and a change in internal resistance of the detection element section between the pair of electrodes, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to do so because as already discussed Yamashita already implicitly discloses storing such a relation and, moreover, Araya states,

    PNG
    media_image11.png
    123
    467
    media_image11.png
    Greyscale

As for the claimed reading step note the following in Araya

    PNG
    media_image12.png
    185
    404
    media_image12.png
    Greyscale

             
    PNG
    media_image13.png
    151
    372
    media_image13.png
    Greyscale




Addressing claim 7, Yamashita discloses a gas sensor (see the Abstract) comprising:
 a detection element section (32; col. 4:27) including a solid electrolyte body (34, col. 4:37) and a pair of electrodes (36, 37) disposed on the solid electrolyte body 
(Figure 2 and col. 4:35-40); and 
33; col. 4:28) for heating the detection element section (Figure 2); 
a memory for storing a relational expression which represents a relation between the temperature and internal resistance of the detection element section (for this memory see Figure 3, noting therein element 48b, “MEM.” col. 6:29-33; Figure 5 and col. 7:11-14); and
an internal resistance detection section for detecting the internal resistance between the pair of electrodes (this internal resistance detection section is implied by col. 7:38-39 and col. 8:17).
Yamashita, though, does not disclose “wherein the gas sensor has a memory in which inherent characteristic information is recorded, the inherent characteristic information being information specific to the detection element section and which allows setting a relation between a change in temperature of the detection element section and a change in internal resistance of the detection element section between the pair of electrodes, . . .” 
	Araya discloses a solid electrolyte gas sensor comprising an information code in which inherent characteristic information is recorded, the inherent characteristic information being information specific to the detection element section, and the gas sensor also including an information code reader (24) for reading the information code.  See the title, Abstract, Figure 1, and paragraphs [0005], [0011], [0012], [0015], [0037], and [0068].
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to provide an information code and an information 
	
    PNG
    media_image9.png
    171
    449
    media_image9.png
    Greyscale


          
    PNG
    media_image10.png
    266
    468
    media_image10.png
    Greyscale


As for the detection element section allowing to set a relation between a change in temperature of the detection element section and a change in internal resistance of the detection element section between the pair of electrodes, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to do so configure the detection element section because as already discussed Yamashita already implicitly discloses storing such a relation and, moreover, Araya states,

    PNG
    media_image11.png
    123
    467
    media_image11.png
    Greyscale




Addressing claim 8, Yamashita discloses a method for manufacturing a gas sensor (see the Abstract) including at least a detection element section (32; col. 4:27) and a heater (33;col. 4:28) for heating the detection element section (Figure 2), the detection element section including one or more cells each having a solid electrolyte body (34, col. 4:37) and a pair of electrodes (36, 37) disposed on the solid electrolyte body (Figure 2 and col. 4:35-40), the method comprising: 
a measuring step of measuring a first temperature which is a temperature of the detection element section when the detection element section has a first internal resistance and a second temperature which is a temperature of the detection element section when the detection element section has a second internal resistance different from the first internal resistance (for this measuring step consider Yamashita Figure 6, which shows a plot of internal resistance of the detection element section versus temperature of the detection element section. One of ordinary skill in the art at the time of the effective filing date of the application would recognize that the curved line in the plot is the result of best-fitting a line to a number of measurement data points.  The measuring implied by any two such data points is being construed by the Examiner as the claimed measuring step); and 

Araya discloses a solid electrolyte gas sensor comprising an information code in which inherent characteristic information is recorded, the inherent characteristic information being information specific to the detection element section, and the gas sensor also including an information code reader (24) for reading the information code.  See the title, Abstract, Figure 1, and paragraphs [0005], [0011], [0012], [0015], [0037], and [0068].
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to provide an information code and an information code reader as taught by Araya for the gas sensor of Yamashita because as taught by Araya 
	
    PNG
    media_image9.png
    171
    449
    media_image9.png
    Greyscale



    PNG
    media_image10.png
    266
    468
    media_image10.png
    Greyscale



	As for the information code allowing to set a relation between a change in temperature of the detection element section and a change in internal resistance of the detection element section between the pair of electrodes, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to do so set the information code because as already discussed Yamashita already implicitly discloses storing such a relation and, moreover, Araya states,
		
    PNG
    media_image11.png
    123
    467
    media_image11.png
    Greyscale

As for the claimed reading step note the following in Araya

    PNG
    media_image12.png
    185
    404
    media_image12.png
    Greyscale

             
    PNG
    media_image13.png
    151
    372
    media_image13.png
    Greyscale



Addressing claim 9, for the additional limitation of this claim see in Araya Figure 1 and paragraph [0063].  


Addressing claim 10, Yamashita discloses a temperature control system for a gas sensor (see the Abstract) comprising:
a gas sensor (26; Figure 2 and col. 4:7-9),
a temperature control apparatus (see the Abstract),
the gas sensor comprising:
a detection element section (32; col. 4:27) including a solid electrolyte body (34, col. 4:37) and a pair of electrodes (36, 37) disposed on the solid electrolyte body 

a heater (33;col. 4:28) for heating the detection element section (Figure 2), 
wherein the temperature control apparatus comprises: 
a memory configured to store a relational expression which represents a relation between the temperature and internal resistance of the detection element section (for this memory see Figure 3, noting therein element 48b, “MEM.” col. 6:29-33; Figure 5 and col. 7:11-14); 
a processor configured to detect the internal resistance between the pair of electrodes (for this processor see Figure 2, noting therein element 48a, “CPU”; col. 6:29-33; col. 7:38-39 and col. 8:17); and 
the processor also for controlling energization of the heater based on the relational expression and the internal resistance detected by the processor (this energization control section is implied by col. 8:3-24).
	Yamashita, though, does not disclose “wherein the gas sensor has an information code in which inherent characteristic information is recorded, the inherent characteristic information being information specific to the detection element section and which allows setting a relation between a change in temperature of the detection element section and a change in internal resistance of the detection element section between the pair of electrodes, . . .” and so also does not disclose that “a relational expression storage section for storing a relational expression which represents a relation between the temperature and internal resistance of the detection element section and is set based on the inherent characteristic information; . . . .[italicizing by the Examiner]”
24) for reading the information code.  See the title, Abstract, Figure 1, and paragraphs [0005], [0011], [0012], [0015], [0037], and [0068].
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to provide an information code and an information code reader as taught by Araya for the gas sensor of Yamashita because as taught by Araya 
	
    PNG
    media_image9.png
    171
    449
    media_image9.png
    Greyscale


          
    PNG
    media_image10.png
    266
    468
    media_image10.png
    Greyscale


,
		
    PNG
    media_image11.png
    123
    467
    media_image11.png
    Greyscale



Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yamashita in view of Araya  as applied to claims 1-3 and 5-10 above, and further in view of Setsuhiro Shimomoura US 4,609,453 (hereafter “Shimomura”).

Addressing claim 4, Yamashita as modified by Araya does not specifically disclose that “the relational expression is a mathematical equation represented by an equation Ln(Rpvs) = a x (1/T) + b, where Rpvs represents the internal resistance of the detection element section, T represents the temperature of the detection element section, and a and b are constants, and the inherent characteristic information is information which specifies at least values of the constants a and b.”  However, that the relational expression would be represented by the stated equation would be expected 

    PNG
    media_image14.png
    194
    456
    media_image14.png
    Greyscale


See Shimomoura col. 6:13-22.


	
Final Rejection

Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/ALEXANDER S NOGUEROLA/Primary Examiner, Art Unit 1795                                                                                                                                                                                             July 31, 2021